Decree of the Surrogate’s Court, Kings County, denying admission to probate of a paper writing dated July 25,1938, as the last will and testament of the decedent on the ground that the testatrix lacked testamentary capacity, reversed on the law and the facts, with costs to appellants payable out of the estate, and the matter remitted to the Surrogate’s Court for the entry of a decree admitting such paper to probate as the last will and testament of the decedent. Findings reversed. Much of the evidence is undisputed, and, in so far as it is contradictory, we find that it is overwhelmingly in favor of the fact that the testatrix had the capacity to and did understand the effect of the will and that the will represents her true desire in the disposition of her property. Lazansky, P. J., Carswell, Adel and Taylor, JJ., concur; Hagarty, J., concurs for reversal of the decree but dissents from admitting the will to probate and votes to grant a new trial.